UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2008 Commission File No.: 1-12933 AUTOLIV, INC. (Exact name of registrant as specified in its charter) Delaware 51-0378542 (State or other jurisdic- (I.R.S. Employer Identi- tion of incorporation or fication No.) organization) World Trade Center, Klarabergsviadukten 70, Box 70381, SE-tockholm, Sweden N/A (Address of principal executive offices) (Zip Code) +46 8 587 20 600(Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirement for the past 90 days. Yes: [x] No: [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer: [x] Accelerated filer: [] Non-accelerated filer [ ] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes: [ ] No: [x] Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: As of July 18, 2008, there were 71,931,644 shares of common stock of Autoliv, Inc., par value $1.00 per share, outstanding. FORWARD-LOOKING STATEMENTS This Form 10-Q contains statements that are not historical facts but rather forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are those that address activities, events or developments that Autoliv, Inc. (“Autoliv”, the “Company” or “we”) or its management believes or anticipates may occur in the future, including statements relating to industry trends, business opportunities, sales contracts, sales backlog, ongoing commercial arrangements and discussions, as well as any statements about future operating performance or financial results. In some cases, you can identify these statements by forward-looking words such as “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes,” “might,” “will,” “should,” or the negative of these terms and other comparable terminology, although not all forward-looking statements are so identified. All such forward-looking statements are based upon our current expectations and various assumptions, and apply only as of the date of this report. Our expectations and beliefs are expressed in good faith and we believe there is a reasonable basis for them. However, there can be no assurance that such forward-looking statements will materialize or prove to be correct. Because these forward-looking statements involve risks and uncertainties, the outcome could differ materially from those set out in the forward-looking statements for a variety or reasons, including without limitation, changes in and the successful execution of the action program discussed herein and the market reaction thereto, changes in general industry and market conditions, increased competition, higher raw material costs, particularly commodity and energy costs, changes in consumer preferences for end products, customer losses and changes in regulatory conditions, as well the risks identified in Item 1A “Risk Factors” in this report. Except for the Company's ongoing obligation to disclose information under the U.S. federal securities laws, the Company undertakes no obligation to update publicity any forward-looking statements whether as a result of new information or future events. For any forward-looking statements contained in this or any other document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. INDEX PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 1.1Basis of Presentation 1.2Receivables 1.3Inventories 1.4Restructuring 1.5Product-Related Liabilities 1.6Comprehensive Income 1.7Business Acquisitions 1.8New Accounting Pronouncements 1.9Income Taxes 1.10 Retirement Plans 1.11 Fair Value of Financial Instruments 1.12 Contingent Liabilities ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES ITEM 4T. CONTROLS AND PROCEDURES PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Dollars in millions, except per share data) Quarter April - June First six months January - June 2008 2007 2008 2007 Net sales - Airbag products $1,207.4 $1,125.0 $2,366.8 $2,229.3 - Seatbelt products 700.3 603.3 1,368.6 1,198.2 Total net sales 1,907.7 1,728.3 3,735.4 3,427.5 Cost of sales (1,536.0) (1,384.6) (3,014.1) (2,746.4) Gross profit 371.7 343.7 721.3 681.1 Selling, general & administrative expenses (102.0) (93.6) (204.9) (185.9) Research, development & engineering expenses (109.6) (109.7) (222.5) (221.3) Amortization of intangibles (5.7) (2.7) (11.9) (9.6) Other income (expense), net (6.2) (35.8) (6.5) (36.4) Operating income 148.2 101.9 275.5 227.9 Equity in earnings of affiliates 1.1 2.0 2.2 3.3 Interest income 1.8 1.8 3.4 3.8 Interest expense (15.9) (14.4) (32.2) (29.5) Other financial items, net (0.6) (2.5) (0.8) (3.5) Income before income taxes 134.6 88.8 248.1 202.0 Income taxes (42.0) (29.4) (72.0) (66.7) Minority interests in subsidiaries (2.2) (1.9) (4.2) (4.6) Net income $90.4 $57.5 $171.9 $130.7 Earnings per share – basic $1.25 $0.73 $2.36 $1.64 Earnings per share – diluted $1.24 $0.72 $2.35 $1.63 Weighted average number of shares outstanding, net of treasury shares (in millions) 72.4 79.2 72.9 79.6 Weighted average number of shares outstanding, assuming dilution and net of treasury shares (in millions) 72.7 79.6 73.2 80.0 Number of shares outstanding, excluding dilution and net of treasury shares (in millions) 71.9 78.7 71.9 78.7 Cash dividend per share – declared $0.41 $0.39 $0.80 $0.78 Cash dividend per share – paid $0.39 $0.39 $0.78 $0.76 See “Notes to unaudited consolidated financial statements.” CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) June 30, 2008 December 31, 2007 (unaudited) Assets Cash & cash equivalents $127.1 $153.8 Receivables 1,408.2 1,230.7 Inventories 649.5 561.3 Other current assets 165.8 149.4 Total current assets 2,350.6 2,095.2 Property, plant & equipment, net 1,291.0 1,259.8 Investments and other non-current assets 197.8 190.9 Goodwill 1,613.1 1,613.4 Intangible assets, net 136.4 146.1 Total assets $5,588.9 $5,305.4 Liabilities and shareholders’ equity Short-term debt $583.6 $311.9 Accounts payable 936.8 834.0 Accrued expenses 406.7 315.4 Other current liabilities 238.8 202.0 Total current liabilities 2,165.9 1,663.3 Long-term debt 752.4 1,040.3 Pension liability 60.8 63.3 Other non-current liabilities 137.3 137.2 Minority interests in subsidiaries 56.5 52.2 Shareholders’ equity 2,416.0 2,349.1 Total liabilities and shareholders’ equity $5,588.9 $5,305.4 See “Notes to unaudited consolidated financial statements.” CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (Dollars in millions) Quarter April - June First six months January - June 2008 2007 2008 2007 Operating activities Net income $90.4 $57.5 $171.9 $130.7 Depreciation and amortization 86.0 78.9 170.4 158.9 Other (3.7) 18.4 (3.1) 18.2 Changes in operating assets and liabilities (14.1) 156.5 (15.7) 93.3 Net cash provided by operating activities 158.6 311.3 323.5 401.1 Investing activities Capital expenditures (75.9) (84.9) (138.7) (160.2) Proceeds from sale of property, plant and equipment 3.5 3.8 7.4 4.6 Acquisitions of businesses and other, net 1.1 (0.1) (5.1) (78.1) Net cash used in investing activities (71.3) (81.2) (136.4) (233.7) Financing activities Net increase (decrease) in short-term debt 18.1 (16.4) 247.0 8.8 Issuance of long-term debt - - 19.0 73.7 Repayments and other changes in long-term debt (131.4) (137.7) (322.5) (137.7) Dividends paid (28.4) (31.0) (57.1) (60.6) Shares repurchased (45.1) (56.4) (108.3) (96.6) Stock options exercised 3.4 3.8 3.6 7.6 Other, net (0.2) - (0.4) 1.5 Net cash used in financing activities (183.6) (237.7) (218.7) (203.3) Effect of exchange rate changes on cash (3.0) 2.4 4.9 3.9 Increase (decrease) in cash and cash equivalents (99.3) (5.2) (26.7) (32.0) Cash and cash equivalents at period-start 226.4 141.3 153.8 168.1 Cash and cash equivalents at period-end $127.1 $136.1 $127.1 $136.1 See “Notes to unaudited consolidated financial statements.” KEY RATIOS (UNAUDITED) (Dollars in millions, except per share data) Quarter April - June First six months January – June 2008 2007 2008 2007 Earnings per share – basic 1) $1.25 $0.73 $2.36 $1.64 Earnings per share – diluted 1) $1.24 $0.72 $2.35 $1.63 Equity per share $33.60 $30.83 $33.60 $30.83 Cash dividend per share - declared $0.41 $0.39 $0.80 $0.78 Cash dividend per share – paid $0.39 $0.39 $0.78 $0.76 Operating working capital 3) $670 $649 $670 $649 Capital employed $3,611 $3,418 $3,611 $3,418 Net debt 3) $1,195 $992 $1,195 $992 Net debt to capitalization, %3)4) 33 29 33 29 Gross margin, % 5) 19.5 19.9 19.3 19.9 Operating margin, % 6) 7.8 5.9 7.4 6.6 Return onshareholders’ equity, % 15.0 9.5 14.4 10.8 Return on capital employed, % 16.5 11.9 15.5 13.3 Weighted average no. of shares in millions 1)2) 72.7 79.6 73.2 80.0 No. of shares at period-end in millions 7) 71.9 78.7 71.9 78.7 No. of employees at period-end 36,400 34,600 36,400 34,600 Headcount at period-end 43,000 41,800 43,000 41,800 Days receivables outstanding 8) 68 69 68 69 Days inventory outstanding 9) 35 31 35 31 1)Net of treasury shares 2)Assuming dilution 3) See tabular presentation reconciling this non-GAAP measure to GAAP in the Management’s Discussion & Analysis of Financial Condition and Results of Operations 4)Net debt in relation to net debt, minority and equity 5)Gross profit relative to sales 6)Operating income relative to sales 7)Net of treasury shares and excluding dilution 8)Outstanding receivables relative to average daily sales 9)Outstanding inventory relative to average daily sales See “Notes to unaudited consolidated financial statements”. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Unless otherwise noted, all amounts are presented in millions of dollars, except for per share amounts) June
